Citation Nr: 0815058	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation for a psychiatric 
disability in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from May 1967 to 
May 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico that granted service connection for a psychiatric 
disability (depressive disorder) and also assigned an initial 
10 percent evaluation for that disability.  The appellant has 
appealed the initial rating assigned.  In effect, he is 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection (July 11, 2002) to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a March 2007 VA Form 626, the appellant's representative 
indicated that the veteran had requested a Board 
videoconference hearing.  However, review of the appellant's 
April 2006 VA Form 9 does not include any such request.  In 
March 2008, the Board sent a letter to the appellant to 
clarify the matter.  The appellant responded that same month 
and stated that he did not want any Board hearing.  
Therefore, as there is no current outstanding hearing 
request, the case is ready for appellate review.


FINDINGS OF FACT

1.  Since 2001, the appellant's depressive disability has 
been manifested by poor motivation, poor interest in daily 
life activities, irritability, depressed mood, social 
isolation, difficulty sleeping, poor tolerance to 
frustration, crying spells, feelings of hopelessness and 
worthlessness and some problems with insight.

2.  Since 2001, the appellant's Global Assessment of Function 
scores have generally ranged from 50 to 60, with a low of 50 
and a high of 65.

3.  Since 2001, the appellant's psychiatric disability has 
been productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but not 
reduced reliability and productivity.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the schedular criteria for an initial evaluation of 30 
percent, but not more, have been met for the psychiatric 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9434) 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant's psychiatric disability claim arises from his 
disagreement with the initial evaluation that was assigned to 
that disability following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006, and April 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
VA psychiatric examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for a psychiatric 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in August 2004, and January 2006, and in the 
reports of VA outpatient treatment rendered between 2002 and 
2005.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, Diagnostic Code 9434, major 
depressive disorder, a 10 percent evaluation may be assigned 
when there is an occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  

A 30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between February 2002 and January 2005, the appellant's GAF 
score increased from 60 to 65, and then decreased to 50.  
Within four months, the appellant's GAF score increased to 
55, and then decreased to 50 in November 2005.  The most 
recent GAF score of 65 dates from January 2006.

Review of the appellant's VA outpatient treatment records 
reveals a November psychiatric treatment note in which the 
appellant's poor frustration tolerance and depressed affect 
were noted.  The appellant's thought process was logical and 
he did not have any homicidal or suicidal ideas.  The 
psychiatrist rendered a GAF score of 60.  A November 2002 
interdisciplinary care plan notes that the appellant had 
chronic pain that exacerbated his irritability, bad humor and 
depressed mood.  He was noted to have poor motivation and 
poor interest in daily life activities.  A GAF score of 60 
was assigned.

The appellant underwent a VA psychiatric examination in 
September 2004; the examiner reviewed the appellant's claims 
file.  The appellant was alert and oriented times three.  He 
complained of sleeping problems.  His mood was somewhat 
depressed.  His affect was constricted.  The examiner said 
that the appellant's attention, concentration and memory were 
each fair.  The appellant was not hallucinating and he did 
not have suicidal or homicidal ideation.  His insight and 
judgment were fair.  He exhibited good impulse control.  No 
impairment of his thought processes or communication was 
reported.  The appellant did not claim any inappropriate 
behaviors.  He did not have any delusions.  The appellant's 
personal hygiene was intact.  The examiner rendered a 
diagnosis of depressive disorder and assigned a GAF score of 
65.

The medical evidence of record reflects that the appellant 
continued to receive individual therapy and medication for 
his depressive disorder in 2005.  A January 2005 VA 
psychiatric progress note indicates that the appellant's wife 
reported him to be severely depressed with frequent crying 
spells.  The appellant was described as isolated at home with 
no interest in daily life activities, no close friends and no 
hobbies.  The appellant denied homicidal and suicidal 
ideation.  The treating psychiatrist rendered a GAF score of 
50.  When the appellant was subsequently seen in May 2005, he 
complained of sleep disturbances, poor tolerance to people, 
noises and frustration, poor motivation and poor interest in 
daily activities.  Poor social functioning was noted.  The 
appellant denied suicidal and homicidal ideas. There was no 
evidence of psychotic symptoms.  The treating psychiatrist 
assigned a GAF score of 55.  A November 2005 VA psychiatric 
progress note indicates that the appellant complained of 
severe depression with crying spells.  He reported feelings 
of hopelessness and worthlessness in addition to the various 
other symptoms he had described in prior visits.  The 
treating psychiatrist rendered a GAF score of 50.

The appellant most recently underwent a VA psychiatric 
examination in January 2006; the examiner reviewed the claims 
file.  The appellant described his family relationships as 
problematic.  He said that he stayed at home with no 
activities or leisure pursuits.  He had no history of suicide 
attempts, assaultiveness or psychiatric hospitalizations.  He 
was noted to be in receipt of VA treatment and medications 
for his depression.  The appellant complained of being 
nervous and having trouble sleeping.  He reported 
experiencing spontaneous crying bouts.  On mental status 
examination, the appellant's affect was constricted and his 
mood was dysphoric.  He was oriented to person, time and 
place.  His thought process was logical, relevant and goal-
oriented.  The appellant did no have any suicidal or 
homicidal ideation.  He did not have any delusions, 
hallucinations, inappropriate behavior or panic attacks.  The 
examiner noted mild sleep impairment and some impairment of 
insight.  The appellant had good impulse control.  His memory 
was normal and he was able to maintain good personal hygiene.  
The examiner rendered a diagnosis of major depressive 
disorder (MDD) and assigned a GAF score of 65.

The evidence reported above reflects that the appellant has 
exhibited some depressive disorder symptoms that are 
enumerated among the criteria of both the 10 percent and 30 
percent ratings.  While further medical inquiry could be 
conducted with a view towards resolution of this question, it 
is doubtful that such research would assist the Board in its 
inquiry.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non-
service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 30 percent for the 
appellant's psychiatric disability.  The medical evidence 
shows that the appellant's depressive symptomatology was 
severe enough to result in social isolation, depressed mood, 
poor motivation, poor interest in daily life activities, mild 
sleep impairment, crying spells and poor frustration 
tolerance.  These symptoms were severe enough that the GAF 
scores assigned by VA psychiatrists ranged between 50 at 
worst and 65 at best.  Furthermore, the appellant's 
depressive disorder symptoms resulted in the need for 
psychiatric outpatient treatment, as well as a continuing 
need for medication.  These depressive disorder symptoms more 
closely approximate the criteria for a 30 percent evaluation.

However, the appellant is not entitled to an evaluation in 
excess of 30 percent.  The evidence of record does not 
establish that the appellant has demonstrated such symptoms 
as: circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  While the appellant had 
evidenced some disturbances of motivation and mood and some 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record showed that the 
appellant had maintained his marital relationship and that he 
had appeared for medical treatment without any serious 
psychiatric complaints.  The evidence of record does not 
demonstrate that the appellant exhibited any memory loss, 
loss of impulse control or diminished judgment.  The evidence 
of record did demonstrate that the appellant experienced such 
symptoms as a depressed mood and poor frustration tolerance 
and that he did demonstrate reduced reliability and 
productivity due to some disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  Therefore an initial evaluation in 
excess of 30 percent would not be warranted under the current 
rating criteria.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned schedular evaluation for the 
appellant's service-connected depressive disorder disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected psychiatric disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the appellant's psychiatric 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his service-connected depressive 
disorder, and he has not demonstrated marked interference 
with employment due to that disability by itself.  

There is no objective evidence of any symptoms due to the 
service-connected psychiatric disability that are not 
contemplated by the pertinent rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Finally, because this is an appeal from the initial rating 
for the psychiatric disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability that would 
warrant changes in the rating assigned since July 11, 2002, 
and therefore does not support the assignment of any staged 
ratings for this disability.


ORDER

An initial 30 percent schedular evaluation for the 
psychiatric disability is granted, subject to the regulations 
governing payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


